Case: 12-1492    Document: 35     Page: 1   Filed: 09/26/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ (!Court of ~peaI~
       for tbe jfeberaI '!Circuit

           NETWORK SIGNATURES, INC.,
                Plaintiff-Appellant,
                            v.
       STATE FARM MUTUAL AUTOMOBILE
            INSURANCE COMPANY,
             Defendant-Cross Appellant.


                     2012-1492, -1625


   Appeals from the United States District Court for the
Central District of California in case no. 11-CV-0982,
Judge James V. Selna.


                      ON MOTION


                        ORDER

    Upon consideration of State Farm Mutual Automobile
Insurance Company's unopposed motion to consolidate
appeal 2012-1492 with cross-appeal 2012-1625,

    IT Is ORDERED THAT:

    (1) The motion to consolidate the appeals is granted.
Case: 12-1492       Document: 35     Page: 2    Filed: 09/26/2012




NETWORK SIGNATURES, INC. V. STATE FARM MUTUAL AUTO                2

      (2) The revised official caption is reflected above.

                                       FOR THE COURT



      SEP 26 2012                       /s/ Jan Horbaly
         Date                          Jan Horbaly
                                       Clerk
cc: Peter R. Afrasiabi, Esq.
    Daryl Joseffer, Esq.
s26                                               U.s. couRft~i~EALS FOR
                                                     THE FEDERAL r.IRCUIT

                                                       SEP 26 ZUll
                                                           JAN HORBALY
                                                              CLERK